DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
On page 11, the sentence starting on line 19 states “The patient monitoring apparatus can then automatically reconfigure its heart rate source from electrocardiogram to photoplethysmogram and send back an acknowledge message to the electrosurgical equipment that it is now safe for the patient to start producing radiofrequency energy.” It is unclear in this wording if it is the electrosurgical equipment or the patient that is producing the radiofrequency energy. It is understood, in the context of the application that it is the electrosurgical equipment that is producing the radiofrequency energy.
Appropriate correction is required.
Drawings
The drawings are objected to because they fail to label the element boxes in Figure 2. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) Legends – Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “code means for causing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only recitations of computer code within the specification also refer to “code means” of a computer program (Page 7, lines 3 and 8; Page 13, line 2). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 claims a communication method, which cannot depend on a treatment apparatus, as they are of two separate statutory categories.  It is recommended that the Applicant rewrite the limitations of claim 7 into claim 13. Claim 15 is rejected as dependent upon claim 13.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter) because they are directed towards a computer program, which does not have tangible form and is merely software per se. See MPEP 2106.03 I. The Four Categories.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Honda (JP 2009061179 A).
Regarding claim 1, Honda discloses a patient monitoring apparatus for monitoring a patient (biological information monitor 100 [0017], Fig. 1), wherein the patient monitoring apparatus comprises:
	a first measuring unit for performing an electrical measurement of a physiological property of a patient (heart rate measuring unit 114 [0029] measures via electrocardiogram cable 152 [0023], Fig. 1), while an electrical treatment procedure is not performed (understood to be implicit due to the scope of the invention regarding switching between separate measurements to avoid effect of electrical noise on electrical signals [0003-0005]),
	a second measuring unit for performing a non-electrical measurement of the physiological property of the patient (pulse rate extraction unit 122 via pulse oximeter 160 [0033], Fig. 1), while the electrical treatment procedure is performed (understood to be implicit due to the scope of the invention regarding switching between separate measurements to avoid the effect of electrical noise on electrical signals [0003-0005]),
	a data communication unit for receiving a treatment indication, which indicates that the electrical treatment procedure will be performed, from an electrical treatment apparatus (surgical instrument detection unit 128 [0048], Fig. 1; use of an electrosurgical device can be easily detected [0045], making it understood that a signal is passed indicating performance of a procedure),
a controller for controlling the patient monitoring apparatus (selection control unit 132 [0050], Fig. 1) such that the measurement of the physiological property is switched from the electrical measurement to the non-electrical measurement, after the treatment indication has been received (selection control unit 132 normally sets data indicating heart rate from ECG, otherwise switches to heart rate indication via pulse rate extraction unit 122 [0050-0051] based on signal from surgical instrument detection unit 128 [0053] understood to be the treatment indication). 
This further meets the limitations of claims 4-6 requiring the second measuring unit to measure the physiological property optically (pulse oximeter 160 [0033]), first and second measuring units to measure heart rate (heart rate via ECG/pulse rate extraction unit 122 from pulse oximeter 160 [0050-0051], Fig. 1), and the first measuring unit to measure an electrocardiogram (heart rate measuring unit 114 [0029] via electrogardiogram cable 152 [0023], Fig. 1).
This additionally meets the limitations of claim 12, requiring a method for monitoring a patient by using the patient monitoring apparatus as defined in claim 1, as the apparatus of claim 1 would inherently perform the method of claim 12 under normal operation. See MPEP 2112.02 I. PROCESS CLAIMS — PRIOR ART DEVICE ANTICIPATES A CLAIMED PROCESS IF THE DEVICE CARRIES OUT THE PROCESS DURING NORMAL OPERATION.
Regarding claim 3, Honda discloses the patient monitoring apparatus as defined in claim 1 and further discloses wherein the controller is adapted to control the patient monitoring apparatus such that the data communication unit receives a completion indication (it is determined whether or not 6 seconds have passed since the surgical instrument use detecting unit 128 finally detected the necessary value [0075], therefore a signal below the necessary value lasting 6 seconds indicates completion), which indicates that the electrical treatment procedure has been completed, from the electrical treatment apparatus and the measurement of the physiological property is switched from the non-electrical measurement to the electrical measurement, after the completion indication has been received (conditions are met at which point surgical instrument detecting unit 128 causes selection control unit to return the heart rate measurement to the ECG source [0075] from the heart rate data of pulse extraction unit 122 [0050]).
Regarding claim 11, Honda discloses a system for monitoring a patient and for performing an electrical treatment procedure (monitoring patient during electrosurgical device use [0015]), wherein the system comprises: an electrical treatment apparatus for performing the 
Regarding claim 14, Honda discloses a computer program for monitoring a patient by using the patient monitoring apparatus (biological information monitor control program [0082]), the computer program comprising program code means (implicit for any program) for causing the patient monitoring apparatus to carry out the patient monitoring method as defined in claim 12, when the computer program is run on the patient monitoring apparatus (program executed by CPU of biological information monitor 100 [0082]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2009061179 A) in view of Buck (US 20160011244 A1).
Honda discloses the patient monitoring apparatus as defined in claim 1, wherein the controller is adapted to control the patient monitoring apparatus such that the data communication unit sends an indication (switching notification signal indicating that data switching is in progress back to ECG from other selected data [0051]).
Honda fails to disclose wherein the data communication unit sends a non-electrical measurement indication which indicates that the second measuring unit measures the physiological property, to the electrical treatment apparatus, after the measurement of the physiological property has been switched from the electrical measurement to the non-electrical measurement.

Furthermore, Buck, in an analogous device, discloses a control signal sent to an output stage [0057] (understood to correspond to the electrical treatment apparatus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to send the switching notification signal taught by Honda to the electrical treatment apparatus, as taught by Buck, in order to control the generation of electrosurgical energy [0057].
Claims 7, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2009061179 A) in view of Joseph (US20100179541 A1).
Regarding claim 7, Honda discloses an electrical treatment apparatus for performing an electrical treatment procedure (electrosurgical device [0015]), but fails to disclose wherein the electrical treatment apparatus comprises:
an electrical energy source for providing electrical energy to a treatment device for performing the electrical treatment procedure,
a data communication unit for sending a treatment indication, which indicates that the electrical treatment procedure will be performed, to a patient monitoring apparatus,
a controller for controlling the electrical treatment apparatus such that the data communication unit sends the treatment indication to the patient monitoring apparatus, before the electrical treatment procedure is performed.
However, as Honda discloses an electrosurgical device, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include an electrical energy source as the electrosurgical device would not function otherwise. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include a data communication unit similar to the surgical instrument detection unit as taught by Honda in the electrosurgical device taught by Honda, in order to allow the electrosurgical device to send the signal to be received by the biological information monitor [0048].
Joseph, in an analogous device, discloses a controller 230 [0036] connected to switch 110 [0036] that, when actuated, causes administration of a treatment indication signal prior to commencement of surgery [0037]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the electrosurgical device of Honda the controller and indication signal prior to treatment taught by Joseph in order to confirm operation of the system [0037], allowing for additional safety.
This further meets the limitations of claim 13, requiring a method for communicating between a patient monitoring apparatus and an electrical treatment apparatus as defined in claim 7, as the apparatus of claim 7 would inherently perform the method of claim 13 under normal operation. See MPEP 2112.02 I. as above. 
Regarding claim 10, Honda and Joseph disclose the electrical treatment apparatus as defined in claim 7, and Joseph further discloses wherein the electrical treatment apparatus comprises a user interface for allowing a user to indicate that the electrical treatment procedure will be started (interface 220 with input control [0033]), wherein the controller is adapted to control the electrical treatment apparatus such that the data communication unit sends the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the apparatus disclosed by Honda and Joseph the user interface taught by Joseph in order to provide user with input control [0033]. 
Regarding claim 15, Honda discloses a computer program for communicating between a patient monitoring apparatus and an electrical treatment apparatus (biological information monitor control program [0082], which is understood to enable the function of the biological information monitor, including communications with the electrosurgical device), the computer program comprising program code means (implicit for any program).
Honda fails to disclose wherein the code means are for causing the electrical treatment apparatus to carry out the communication method as defined in claim 13, when the computer program is run on the electrical treatment apparatus.
However, Honda further discloses wherein the program is executed by CPU of biological information monitor 100 [0082]. Therefore, in view of the program and storage and execution means disclosed by Honda, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the electrical treatment device disclosed by Honda and Joseph, a similar program and execution means to carry out the method of claim 13 (inherently performed by the electrical treatment apparatus of claim 7 as above) as taught by Honda in order to enable functionality, including communication with the monitor [0082].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2009061179 A) and Joseph (US 20100179541 A1) further in view of Buck (US 20160011244 A1).
The combination of Honda and Joseph discloses the electrical treatment apparatus of claim 7, but fails to disclose wherein controller is adapted to control the electrical treatment apparatus such that the data communication unit receives a non-electrical measurement indication, which indicates that the second measuring unit of the patient monitoring apparatus measures the physiological property, from the patient monitoring apparatus and the electrical energy source provides the electrical energy, after the non-electrical measurement indication has been received.
However, Honda, in the biological information monitor previously disclosed, further discloses the selection control unit 132 [0050] (understood to correspond to the controller) which receives a switching notification signal (corresponding to the indication) indicating that data switching is in progress back to ECG (corresponding to electrical measurement) from other selected data (corresponding to non-electrical measurement) [0051]. 
In view of the disclosed switching indication, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to also provide a switching notification signal as taught by Honda after switching to the other data from the ECG heart rate data in order to fulfill the same purpose of notifying the user that switching has occurred [0038], as well as to include in the electrical treatment apparatus taught by Honda and Joseph a unit similar to the selection control unit taught by Honda in order to receive the switching notification signal [0051].
Furthermore, Buck, in an analogous device, discloses a control signal (corresponding to the non-electrical measurement indication) sent to an output stage [0057] (understood to correspond to the electrical treatment apparatus).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2009061179 A) and Joseph (US 20100179541 A1) further in view of Sekino et al. (US 6383183 B1).
Honda and Joseph disclose the electrosurgical apparatus as defined in claim 7, but fail to disclose wherein controller is adapted to control the electrical treatment apparatus such that the data communication unit sends a completion indication, which indicates that the electrical treatment procedure has been completed, to the patient monitoring apparatus, after the electrical treatment procedure has been completed.
	Sekino et al., in an analogous device, discloses a control circuit 535 (corresponding to the controller) sending a signal indicating completion of coagulation (corresponding to the completion indication). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the electrosurgical apparatus of Honda and Joseph the control circuit and to send the indication of completion as taught by Sekino et al. in order to affect the user’s understanding of the treatment process [0109]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL D MCCLELLAN whose telephone number is (571)272-1076. The examiner can normally be reached Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/SAMUEL DOUGLAS MCCLELLAN/Examiner, Art Unit 3794